Title: From Thomas Jefferson to John Taylor, 20 August 1808
From: Jefferson, Thomas
To: Taylor, John


                  
                     Dear Sir 
                     
                     Monticello Aug. 20. 08.
                  
                  Your favor of the 8th. came to hand only two days ago & I hasten to say I shall be glad to recieve mr Martin’s drill whenever it can be ready. during the present interruption of commerce we send an Aviso every 6. weeks to France & England for the purposes of public & mercantile correspondence, and in any one of these I can send the drill.
                  I have recieved the plough from the Agricultural society of Paris. It is a wheelplough, as lightly made as we should have done it, and seeing no peculiar advantage in it’s construction, I suspect it owes to it’s lightness & shortness it’s superiority over the ploughs with which it was tried; for the ploughs of Europe are barbarously heavy, & long, & therefore require great force. I believe Great Britain has lately begun to use lighter ploughs. I shall now not be afraid of sending to the society one of our best ploughs, according to their request, with my mouldboard to it. I shall previously try it’s resistance to the draught, comparatively with theirs, by the same instrument they have used, which I expect to recieve this fall.   A mr Frazer, a gardener near London, whom I knew in Paris, & afterwards here, has lately sent me a very small parcel of seed of a new turnup, which he calls Frazer’s new turnup. no letter nor explanation came, so that I know no more of it than it’s name. I know I cannot have it tried more fairly than by yourself, and therefore I inclose you one half of what I recieved. I shall not sow my half till next year when I shall be at home to take care of it myself. I shall not fail in the winter to send you some fresh Sesamum seed. it is now growing luxuriantly in our neighborhood. I salute you with great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               